DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 11/29/2022. Claims 1, 9 and 17 were amended. No claims were amended. No claims were canceled. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8-11, 13, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubler et al (WO 2011/045037 A2, hereinafter “Kuebler”), as evidenced by Micro-Epsilon Glossary for Eddy Current <http://www.micro-epsilon.com/service/glossar/Wirbelstrom.html>, accessed 2022, hereinafter “Glossary: Eddy Current” or “Glossary”).
Regarding claim 1, Kuebler discloses an ophthalmic surgical system (see Fig. 7) comprising: 
a handpiece 15 (Fig. 7) with a working tip (i.e., a needle at the distal end of the handpiece) for performing an ophthalmic surgical procedure inside an eye; 
an irrigation system (combination of irrigation source 24, irrigation path in the handpiece 15, and irrigation tubing 1 between the irrigation source 24 and the handpiece; see Fig. 7) for delivering irrigating fluid to the eye during the ophthalmic surgical procedure, the irrigation system comprising an irrigation source 24 (Fig. 7) , an irrigation path in the handpiece (i.e., irrigation fluid is delivered from the irrigation source 24 to the needle of the handpiece 15 through an irrigation path, not shown), and irrigation tubing 1 (Fig. 7) between the irrigation source and the irrigation path in the handpiece; 
an aspiration system (combination of aspiration path in handpiece 15, aspiration tubing 2 and pump 22; see Fig. 7) for aspirating fluid from the eye during the ophthalmic surgical procedure, the aspiration system comprising an aspiration path in the handpiece  (i.e., aspiration fluid is delivered to the aspiration fluid container 23 via the handpiece 15 through an aspiration path, not shown), aspiration tubing 2 (Fig. 7) extending from the aspiration path in the handpiece, and a pump 22 (Fig. 7) for providing suction through the aspiration tubing and aspiration path in the handpiece; and 
a pressure sensor system 100 (Figs. 6 and 7) comprising: 
a conductive, movable diaphragm 5 (Fig. 7) having a first side and a second side, the first side of the diaphragm facing a flow path either for aspiration fluid being aspirated from the eye or the irrigation fluid being delivered to the eye (see Figs. 1 and 2 showing the diaphragm 5 having a side facing a flow path 1 and an opposite side facing a flow path 2; one of the flow paths is for irrigation and the other is for aspiration);
an eddy current position sensor 6 (Figs. 1 and 7 and pg. 14, lines 32-33 disclosing that the sensor 6 can be a “eddy current displacement sensor”) positioned on the second side of the diaphragm without contacting the diaphragm (see Fig. 1), the eddy current position sensor comprising a position sensor coil activatable by high frequency alternating current and signal conditioning electronics capable of sensing variation in inductance, impedance, or resonant frequency in the position sensor coil as a gap between the diaphragm and the position sensor coil changes and of translating that variation into a displacement signal correlated to a fluid pressure in the flow path (i.e., the displacement signal correlates to fluid pressure generated in either or both of the flow paths 1 and 2).
Specifically, the evidence of Glossary: Eddy Current explains the structure and function of a conventional eddy current position sensor (emphasis added):
A coil is integrated in a sensor housing and energised [activated] by a high-frequency alternating current. The coil’s electromagnetic field induces eddy currents in the conductive Measurement object [the material to be sensed, in this case, the diaphragm 5 of Kuebler], causing the resulting alternating current resistance of the coil to change. This change of impedance causes an electrical signal which is proportional to the distance of the Measurement object to the sensor coil [i.e., the gap between the coil and the material to be sensed]. Eddy current sensors enable non-contact and wear-free distance measurements against metallic objects. 

	Examiner notes that the limitation “the eddy current position sensor comprising a position sensor coil activatable by high frequency alternating current and signal conditioning electronics capable of sensing variation in inductance, impedance, or resonant frequency in the position sensor coil as a gap between the diaphragm and the position sensor coil changes and of translating that variation into a displacement signal correlated to a fluid pressure in the flow path” (emphasis added) does not require that the eddy current position sensor be capable of translating the displacement signal into a fluid pressure signal. The claim requires an eddy current position sensor that is configured to translate the above-described variation into a displacement signal. The displacement signal is per se “correlated to a fluid pressure in the flow path” since the displacement of the eddy current position sensor depends on the fluid pressure in each of the flow paths (i.e., as the fluid pressure in the flow path changes, the position of the eddy current position sensor changes accordingly).
Regarding claim 2, Kuebler teaches the eddy current sensor as described above, which is known to contain signal conditioning electronics are capable of sensing inductance in the position sensor coil (i.e., eddy currents are induced within conductive materials, such as the diaphragm 5; the inductance is then sensed by the electronics in the sensor 6).
Regarding claim 3, Kuebler discloses that the signal conditioning electronics are capable of sensing impedance in the position sensor coil (i.e., eddy currents are induced within conductive materials, such as the diaphragm 5; the inductance is then sensed by the electronics in the sensor 6, with the total inductance equaling impedance).
Regarding claims 5 and 6, Kuebler discloses that the first side of the diaphragm 5 faces a flow path for either aspiration fluid being aspirated from the eye, or irrigation fluid delivered to the eye (e.g., a side of the diaphragm 5 can face tube 2, which Kuebler discloses may be a flow path for either aspiration fluid or irrigation fluid; see pg. 8, lines 25-32).
Regarding claim 8, Kuebler discloses the eddy current position sensor, which, as evidenced by Glossary, is understood to incorporate a high frequency oscillator for activating the position sensor coil at a high frequency (i.e., the high frequency oscillator generates the high frequency alternating current disclosed in Glossary).
Regarding claim 9,  Kuebler discloses an ophthalmic surgical system comprising a fluidics module 21 (Fig. 7) in combination with a fluidics cassette 20 (see Fig. 7), the fluidics module and fluidics cassette together comprising: 
an irrigation flow path through which irrigating fluid is delivered to an eye during an ophthalmic surgical procedure (i.e., irrigation fluid is delivered from the irrigation source 24 to the needle of the handpiece 15 through an irrigation path, not shown); 
an aspiration flow path through which aspirated fluid is aspirated from the eye during the ophthalmic surgical procedure (i.e., aspiration fluid is delivered to the aspiration fluid container 23 via the handpiece 15 through an aspiration path, not shown); and 
a pressure sensor system 100 (Figs. 6 and 7) comprising: 
a conductive, movable diaphragm 5 (Fig. 7) having a first side and a second side, the first side of the diaphragm facing either the irrigation flow path or the aspiration flow path (see Figs. 1 and 2 showing the diaphragm 5 having a side facing a flow path 1 and an opposite side facing a flow path 2; see pg. 8, lines 25-32 disclosing that one of the flow paths is for irrigation and the other is for aspiration); 
an eddy current position sensor 6 (see Figs. 1 and 7 and pg. 14, lines 32-33 disclosing that the sensor 6 can be a “eddy current displacement sensor”) positioned on the second side of the diaphragm without contacting the diaphragm (see Fig. 1 showing the sensor 6 being displaced out of contact with the diaphragm 5 at a side of the diaphragm that can be considered the “second side”), the eddy current position sensor comprising a position sensor coil activatable by high frequency alternating current and signal conditioning electronics capable of sensing variation in inductance, impedance, or resonant frequency in the position sensor coil as a gap between the diaphragm and the position sensor coil changes and of translating that variation into a displacement signal correlated to fluid pressure in the flow path.
Specifically, the evidence of Glossary: Eddy Current explains the structure and function of a conventional eddy current position sensor (emphasis added):

 A coil is integrated in a sensor housing and energised [activated] by a high-frequency alternating current. The coil’s electromagnetic field induces eddy currents in the conductive Measurement object [the material to be sensed, in this case, the diaphragm 5 of Kuebler], causing the resulting alternating current resistance of the coil to change. This change of impedance causes an electrical signal which is proportional to the distance of the Measurement object to the sensor coil [i.e., the gap between the coil and the material to be sensed]. Eddy current sensors enable non-contact and wear-free distance measurements against metallic objects. 

	Examiner notes that the limitation “the eddy current position sensor comprising a position sensor coil activatable by high frequency alternating current and signal conditioning electronics capable of sensing variation in inductance, impedance, or resonant frequency in the position sensor coil as a gap between the diaphragm and the position sensor coil changes and of translating that variation into a displacement signal correlated to a fluid pressure in the irrigation flow path or the aspiration flow path” (emphasis added) does not require that the eddy current position sensor be capable of translating the displacement signal into a fluid pressure signal. The claim requires an eddy current position sensor that is configured to translate the above-described variation into a displacement signal. The displacement signal is per se “correlated to a fluid pressure in the flow path” since the displacement of the eddy current position sensor depends on the fluid pressure in each of the flow paths (i.e., as the fluid pressure in the flow path changes, the position of the eddy current position sensor changes accordingly).
Regarding claim 10, Kuebler teaches the eddy current sensor as described above, which is known to contain signal conditioning electronics are capable of sensing inductance in the position sensor coil (i.e., eddy currents are induced within conductive materials, such as the diaphragm 5; the inductance is then sensed by the electronics in the sensor 6).
Regarding claim 11, Kuebler discloses that the signal conditioning electronics are capable of sensing impedance in the position sensor coil (i.e., eddy currents are induced within conductive materials, such as the diaphragm 5; the inductance is then sensed by the electronics in the sensor 6, with the total inductance equaling impedance).
Regarding claims 13 and 14, Kuebler discloses that the first side of the diaphragm 5 faces a flow path for either aspiration fluid being aspirated from the eye, or irrigation fluid delivered to the eye (e.g., a side of the diaphragm 5 can face tube 2, which Kuebler discloses may be a flow path for either aspiration fluid or irrigation fluid; see pg. 8, lines 25-32).
Regarding claim 16, Kuebler discloses the eddy current position sensor, which, as evidenced by Glossary, is understood to incorporate a high frequency oscillator for activating the position sensor coil at a high frequency (i.e., the high frequency oscillator generates the high frequency alternating current disclosed in Glossary).
Regarding claim 17, Kuebler discloses a method of measuring fluid pressure in an ophthalmic surgical system, the method comprising: 
passing fluid through a fluid flow path 1 or 2 (Fig. 1) during an ophthalmic surgical procedure, wherein a conductive, movable diaphragm 5 (Figs. 1 and 7) is positioned with a first side of the diaphragm facing the fluid flow path; 
activating a position sensor coil6  by high frequency alternating current, wherein the position sensor coil is positioned on a second side of the diaphragm without contacting the diaphragm; sensing variation of inductance or impedance or resonant frequency in the position sensor coil as a gap between the diaphragm and the position sensor coil changes due to fluid pressure changes in the fluid flow path and translating that variation into a displacement signal correlated to fluid pressure (see Figs. 1 and 7 and pg. 14, lines 32-33 disclosing that the sensor 6 can be a “eddy current displacement sensor”) in the fluid flow path.
Specifically, the evidence of Glossary: Eddy Current explains the operation of a conventional eddy current position sensor (emphasis added):

 A coil is integrated in a sensor housing and energised [activated] by a high-frequency alternating current. The coil’s electromagnetic field induces eddy currents in the conductive Measurement object [the material to be sensed, in this case, the diaphragm 5 of Kuebler], causing the resulting alternating current resistance of the coil to change. This change of impedance causes an electrical signal which is proportional to the distance of the Measurement object to the sensor coil [i.e., the gap between the coil and the material to be sensed]. Eddy current sensors enable non-contact and wear-free distance measurements against metallic objects. 

	Examiner notes that the limitation “sensing variation of inductance or impedance or resonant frequency in the position sensor coil as a gap between the diaphragm and the position sensor coil changes due to fluid pressure changes in the fluid flow path and translating that variation into a displacement signal correlated to a fluid pressure in the fluid flow path” (emphasis added) does not require that the eddy current position sensor be capable of translating the displacement signal into a fluid pressure signal. The claim requires an eddy current position sensor that is configured to translate the above-described variation into a displacement signal. The displacement signal is per se “correlated to a fluid pressure in the flow path” since the displacement of the eddy current position sensor depends on the fluid pressure in each of the flow paths (i.e., as the fluid pressure in the flow path changes, the position of the eddy current position sensor changes accordingly).
Regarding claim 18, Kuebler teaches the eddy current sensor as described above, which is known to contain signal conditioning electronics are capable of sensing inductance in the position sensor coil (i.e., eddy currents are induced within conductive materials, such as the diaphragm 5; the inductance is then sensed by the electronics in the sensor 6), such that the step of sensing variation of inductance or impedance or resonant frequency in the position sensor coil comprises sensing inductance variation in the position sensor coil.
Regarding claim 19, Kuebler discloses that the step of sensing variation of inductance or impedance or resonant frequency in the position sensor coil comprises sensing impedance variation in the position sensor coil (i.e., eddy currents are induced within conductive materials, such as the diaphragm 5; the inductance is then sensed by the electronics in the sensor 6, with the total inductance equaling impedance).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 12  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuebler (WO 2011/045037 A2), as evidenced by Glossary for Eddy Current (<http://www.micro-epsilon.com/service/glossar/Wirbelstrom.html>), in view of Montagne (WO 2014/140298 A2, hereinafter “Montagne”).
Regarding claims 4, 12 and 20, it is noted that Kuebler does not appear to disclose that the signal conditioning electronics are capable of sensing resonant frequency in the position sensor coil.
Montagne discloses an eddy current sensor having a coil 504 designed to respond to a displacement of a measurement object relative to the sensor, such that the  inductance of the transmission coil 504 varies in a manner dependent on the distance between the measurement object and the transmission coil 504. Montagne discloses that this principle is used in eddy current sensors, when the transmission coil is part of a resonant circuit and the change in the resonant frequency or the damping of said resonant circuit can serve as a measure of position or the distance of the measurement object (see pg. 31, line 19 to pg. 32, line 2).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the signal conditioning electronics to be capable of sensing resonant frequency in the position sensor coil, as the ability to sense resonant frequency in a coil is a well-known principle used in eddy current sensors (see Montagne at pg. 31, line 29 to pg. 32, line 2) and thus the modification would have had a reasonable expectation of success if implemented as a feature of the eddy current sensor in Kuebler.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuebler (WO 2011/045037 A2), as evidenced by Glossary for Eddy Current (<http://www.micro-epsilon.com/service/glossar/Wirbelstrom.html>), in view of Sergoyan et al (U.S. Pub. 2004/0104725 A1, hereinafter “Sergoyan”).
 Regarding claims 7 and 15, it is noted that Kuebler, as evidenced by Glossary, teaches that an eddy current position sensor is enclosed within a housing (see Glossary, excerpted above, disclosing that “[the] coil is integrated in a sensor housing…”), but does not explicitly disclose that the housing is non-conductive.
Sergoyan discloses that it was well-known and desirable at the time of the invention for an eddy current position sensor to be integrated into a non-conductive housing (see para [0030]).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Kuebler so that the sensor housing of the eddy current position sensor is nonconductive, based on the teaching in Sergoyan that it is advantageous that the housing of an eddy sensor be made from a nonconductive material in order to adequately prevent interfering eddy currents and magnetic fields. It is also noted that Glossary teaches that “high-frequency field lines emanating from the sensor coil easily penetrate non-metallic materials, which allows for measurements even at high levels of contamination, pressure and oil.” Thus, a skilled artisan would also expect that the nonconductive material of the housing would allow the high frequency alternating current to induce eddy currents on the diaphragm with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 11/29/2022 have been fully considered but they are not persuasive.
Responding to Applicant’s argument regarding claims 1, 9 and 17, Examiner notes that the limitations of the eddy current position sensor being used to “translate variation into a displacement signal correlated to a fluid pressure in the fluid flow path” does not require that the eddy current position sensor be capable of translating the displacement signal into a fluid pressure signal. The claim requires an eddy current position sensor that is configured to translate the above-described variation into a displacement signal. The displacement signal is per se “correlated to a fluid pressure in the flow path” since the displacement of the eddy current position sensor depends on the fluid pressure in each of the flow paths (i.e., as the fluid pressure in the flow path changes, the position of the eddy current position sensor changes accordingly).
Thus, Applicant’s argument that Kuebler does not disclose a sensor that “correlates displacement to a singular fluid pressure in either of the tubes” (Remarks, pg. 7) is not found persuasive, at least because the claimed invention does not require this limitation. 
Indeed, Applicant acknowledged that Kuebler discloses an eddy current position sensor that “registers the difference between the pressures of two tubes in contact with the device” (Remarks, pg. 7). This appears to acknowledge that Kuebler discloses an eddy current position sensor which reading depends on the pressures of the two tubes in contact with the device. Accordingly, the displacement signal output by this sensor is necessarily correlated to a fluid pressure in the flow path of either (or both) of the two tubes (the term “correlated” has been given its broadly reasonable interpretation, consistent with the specification, to mean that “a change in one thing results in a similar or opposite change in the other thing”; see <https://www.merriam-webster.com/dictionary/correlate>, accessed 2022).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
12/07/2022